Exhibit 10.161

SECOND MODIFICATION AND EXTENSION OF LOAN AGREEMENT

AND OTHER LOAN DOCUMENTS BY AND BETWEEN

BANK ONE, NA, AND E-LOAN, INC.



 

This Second Modification and Extension of Loan Agreement and Other Loan
Documents ("Modification Agreement") is entered into as of April 1, 2002, by and
between BANK ONE, NA, a national banking association with its principal offices
in Columbus, Ohio ("Lender") and E-LOAN, INC., a Delaware corporation, (
"Borrower").



RECITALS:



A.

Effective as of April 2, 2001, the Lender and the Borrower entered into a
financing transaction ("Financing Transaction") evidenced by a Loan Agreement, a
Revolving Credit Note and various other Loan Documents.





B.

The Commitment Termination Date of the Financing Transaction is April 2, 2002.
The Lender has determined to terminate the Financing Transaction and, by this
Modification Agreement, will extend the Commitment Termination Date to provide
the Borrower sufficient time to satisfy its Obligations to the Lender. The
Borrower and the Lender have agreed to the terms and provisions of this
Modification Agreement to provide for an orderly termination of the Borrower's
relationship with Lender under the Financing Transaction.





C.

Accordingly, by this Modification Agreement, the Lender and the Borrower shall
reduce the Commitment, extend the Commitment Termination Date and modify certain
provisions of the Loan Agreement and other Loan Documents and shall confirm
their respective obligations under the Loan Agreement and other Loan Documents,
as modified hereby.





WHEREAS, in consideration of the mutual covenants herein, the parties agree as
follows:



Incorporation and Cross-Reference.



All of the terms, agreements, conditions, provisions, covenants and remedies
contained in the Loan Agreement and all other Loan Documents are incorporated
herein by this reference and, except as modified by this Modification Agreement,
shall remain in full force and effect in accordance with their respective terms.
All terms defined in the Loan Agreement and the Loan Documents shall have the
same meaning herein as therein except as otherwise provided in this Modification
Agreement or except as the context of this Modification Agreement clearly
requires or intends otherwise. The Recitals as set forth above and this
Incorporation and Cross-Reference shall be deemed a part of this Modification
Agreement.



1. Conditions Precedent to Modification Agreement. This Modification Agreement
shall be effective only upon compliance with the following conditions precedent,
all of which shall be in a form and substance satisfactory to Lender:



1.1 Modification Agreement.

This Modification Agreement shall have been duly executed and delivered to
Lender by the Borrower.





1.2 Proceedings Regarding Authority. Lender shall have received a copy of the
Resolution of the Board of Directors of the Borrower authorizing: (i) the
execution, delivery and performance of this Modification Agreement, together
with a certificate of incumbency identifying the officer of the Borrower
authorized to execute this Modification Agreement with specimen signature and;
(ii) the consummation of the transactions hereunder; all of the above certified
by the appropriate officer of the Borrower. Such certificate shall state that
the resolution set forth therein has not been amended, modified, revoked or
rescinded as of the date of such certificate.



2. Modification of Loan Agreement. The Loan Agreement shall be modified as
follows:



2.1 The Commitment. Section 1.12 Commitment of the Loan Agreement shall be
deleted and shall be replaced by the following:



1.12 Commitment

means the commitment of the Lender to make Revolving Credit Loans to Borrower
pursuant to Section 2.1 hereof in an aggregate principal amount at any one time
outstanding not to exceed Ten Million and 00/100 Dollars ($10,000,000) or such
lower amount as may be provided for pursuant to the terms of this Agreement.





2.2 Commitment Termination Date. Section 1.15 Commitment Termination Date of the
Loan Agreement shall be deleted and shall be replaced by the following:



1.15

Commitment Termination Date means the earlier of (i) noon, Eastern Time, on July
31, 2002, and (ii) the date on which the Commitment is otherwise terminated in
accordance with the terms of this Agreement.





3. Affirmation of Representations and Warranties.

Borrower affirms each representation and warranty contained in the Loan
Agreement and other Loan Documents as of the date of this Modification
Agreement.





4. Affirmation of Collateral Interests.

Borrower acknowledges and affirms that the Liens, security interests and
assignments of Lender on all Collateral continue to be first priority Liens on
all Collateral and such Liens are valid, enforceable and unavoidable and
Borrower confirms all prior grants to Lender of Liens on, security interests in
and assignments of the Collateral.





5. Affirmation of Enforceability.

Borrower acknowledges and affirms that all terms, conditions and provisions of
the Loan Agreement and the Loan Documents remain in full force and effect and
are enforceable in accordance with their terms except as previously modified or
as modified by this Modification Agreement.





6. Acknowledgment of Performance.

Borrower acknowledges that Lender has fully performed its obligations under the
Loan Agreement and the Loan Documents through and including the date of this
Modification Agreement and that the obligations of Borrower under the Loan
Agreement and the Loan Documents are not subject to defense, counterclaim,
offset or avoidance as of the date of this Modification Agreement and that such
obligations are valid, enforceable and unavoidable according to their terms as
modified by this Modification Agreement.





7. Certification of No Default.

Borrower represents and warrants to Lender that, as of the date of this
Modification Agreement, no Event of Default exists under the Loan Agreement or
the other Loan Documents.





8. Expenses.

The Borrower and the Lender agree that the expenses incurred in connection with
this Modification Agreement shall be paid by the Borrower. The Borrower
acknowledges that the Loan Agreement together with all other Loan Documents is a
contract of indebtedness pursuant to O.R.C.  1301.21.





Each of the parties executing this Modification Agreement represents it has read
this Modification Agreement, has consulted with counsel regarding such
undertakings, understands all of its terms and has executed the same with full
knowledge of its significance and with all requisite authority.



 

[Balance of Page Intentionally Blank]



 

LENDER:



Bank One, NA



 

By:___________________________

Robert N. Kent, Jr.

Its: First Vice President



 

BORROWER:

E-LOAN, INC.



By: _____________________________



Its: _____________________________




--------------------------------------------------------------------------------


